892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nemesio B. ROVILLOS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3221.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1989.

Before BISSELL, ARCHER and MAYER, Circuit Judges.
PER CURIAM.


1
Nemesio B. Rovillos petitions for review of the decision of the Merit Systems Protection Board, Docket No. SE08318810094, sustaining the denial by the Office of Personnel Management of his application for a civil service retirement annuity.   We affirm on the basis of the Initial Decision of the Administrative Judge dated January 12, 1988.   The decision is not (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without procedures required by law, rule or regulation;  or (3) unsupported by substantial evidence.  5 U.S.C. § 7703(c) (1988).   See Hayes v. Department of Navy, 727 F.2d 1535 (Fed.Cir.1984).